--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT

THIS AGREEMENT made as of the 2nd day of April, 2009

BETWEEN:

HENRY & MUNROE, LLC., of
61 Morning View
Kalispell, Montana
59901

(the "HMLLC")

OF THE FIRST PART

AND:

EUROGAS, INC., of
4087 Nike Drive
Unit #4
West Jordan, Utah

(the "EuroGas")

OF THE SECOND PART

WHEREAS:

A.

pursuant to the terms of an option to purchase real estate agreement dated March
3, 2009, a copy of which is attached hereto as Schedule "A" (the "Option
Agreement"), HMLLC was granted an option (the "Option") by Dale Turner,
Tombstone Development Co. and Tombstone Hills LLC (hereinafter collectively
known as the "Optionors") to purchase three parcels of land located in the
Tombstone Mining District in southeast Arizona and known as "TEI Open Pit Mine"
(the "Land");

    B.

HMLLC wishes to assign all of its right, title and interest in and to the Option
Agreement to EuroGas, subject to the terms and conditions of this Agreement;

NOW THEREFORE in consideration of the premises, the performance of the mutual
covenants contained herein and other good and valuable consideration given by
each party to the others, the receipt and sufficiency of which is hereby
conclusively acknowledged, it is hereby agreed as follows:

1.                        INTERPRETATION

1.1                      The words "paragraph", "subparagraph", "herein",
"hereof" and "hereunder" refer to the provisions of this Agreement.

1.2                      The headings are for convenience only and do not form a
part of this Agreement nor are they intended to interpret, define or limit the
scope, extent or intent of this Agreement or any portion hereof.

1.3                      This Agreement is governed by, subject to and
interpreted in accordance with the laws prevailing in the State of Arizona, and
the federal laws of the United States applicable therein, and the

--------------------------------------------------------------------------------

2

courts of the State of Arizona will have the exclusive jurisdiction over any
dispute arising in connection with this Agreement.

1.4                      All references to currency herein are to the lawful
money of the United States of America.

2.                        ENTIRE AGREEMENT

2.1                      This Agreement, when executed, constitutes the whole
agreement between the parties hereto and supersedes all other agreements
written, oral or otherwise, and there are no representations or warranties,
express or implied, statutory or otherwise other than expressly set forth or
referred to herein.

2.2                      This Agreement may not be amended, modified, released
or discharged, in whole or in part, except by an instrument in writing signed by
all parties hereto.

3.                        ASSIGNMENT

3.1                      HMLLC hereby assigns all right, title and interest in
and to the Option Agreement to EuroGas (the "Assignment") and EuroGas hereby
accepts the Assignment.

3.2                      Subject to Paragraph 3.4, EuroGas agrees to be bound by
all of the provisions of the Option Agreement and HMLLC is released of all
duties and obligations thereunder.

3.3                      As consideration for the Assignment, EuroGas agrees to:

  (a)

pay to HMLLC the sum of $10,000 within fourteen (14) calendar days of the date
of this Agreement; and

        (b)

allot and issue as fully paid and non-assessable to HMLLC an aggregate of two
million (2,000,000) restricted shares of its common stock (the "Shares"), within
fourteen (14) calendar days of the date of this Agreement.

3.4                      In the event EuroGas elects not to exercise its right
to purchase Parcels A, B and/or C, as defined in the Option Agreement, within
the various time periods described in the Option Agreement, as may be extended
by the Optionors in writing from time to time (each, an "Exercise Period"), then
EuroGas shall forfeit its rights herein at least thirty (30) days prior to
expiry of each Exercise Period, and all rights in and to the Option Agreement
shall then revert to HMLLC absolutely.

3.5                      In the event that EuroGas elects not to exercise the
Option and acquire all or any portion of the Lands on or before March 31, 2010,
then this Agreement shall terminate and be of no further force or effect.

4.                        REPRESENTATIONS AND WARRANTIES

4.1                      Each of the parties represents and warrants to the
other that:

  (a)

where applicable, it is a company duly incorporated, organized and validly
subsisting and in good standing under the laws of its incorporating
jurisdiction;

        (b)

it is duly licensed and qualified to do business in those jurisdictions where it
is necessary to fulfill its obligations under this Agreement;


--------------------------------------------------------------------------------

3

  (c)

it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement;

        (d)

neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with or result in any breach or
accelerate performance required by, any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provision of any shareholders' or directors' resolution, indenture,
agreement or other instrument whatsoever to which it is a party or by which it
is bound or to be which it is subject;

        (e)

the execution and delivery of this Agreement and any agreements contemplated
hereby have been duly authorized by all necessary corporate action on its part
and will not violate or result in the breach of the laws or any jurisdiction
applicable or pertaining thereto or of its constating documents;

        (f)

there are no consents, approvals or conditions precedent to its performance
under this Agreement which have not been obtained;

        (g)

no proceedings are pending for, and the parties are unaware of, any basis for
the institution of any proceedings leading to their dissolution or winding up,
or the placing of them in bankruptcy or subject to any other laws governing the
affairs of insolvent corporations or persons;

        (h)

it has no information or knowledge of any facts pertaining to the transactions
contemplated hereby which, if known, might reasonably be expected to deter the
other party from completing the transactions contemplated hereby.

4.2                      HMLLC represents and warrants to EuroGas that:

  (a)

it has obtained all necessary consents to the Assignment from the Optionors;

        (b)

the Option Agreement is a valid and binding agreement, in good standing, and
enforceable according to its terms;

        (c)

it has the sole and exclusive right to enter into this Agreement and all
necessary authority to assign the Option Agreement in accordance with the terms
of this Agreement;

        (d)

it is not aware of any fact or circumstance which has not been disclosed to
EuroGas which should be disclosed in order to prevent the representations and
warranties in this Paragraph from being misleading or which would be likely to
affect the decision of EuroGas to enter into this Agreement.

4.3                      The representations and warranties hereinbefore set out
are conditions upon which the parties have relied in entering into this
Agreement and shall be true and correct on the date hereof and shall survive the
acquisition of any interest in and to the Lands by EuroGas.

4.4                      Each of the parties will indemnify and save the other
harmless from all loss, damage, costs, actions and suits arising out of or in
connection with any breach of any representation, warranty, covenant, agreement
or condition made by it and contained in this Agreement.

--------------------------------------------------------------------------------

4

5.                        NOTICES

5.1                      All notices given in connection with this Agreement
shall be in writing and shall be personally delivered, faxed or emailed to the
parties at their addresses set out on Page 1 of this Agreement or to the
following fax numbers or email addresses:

  (a) HMLLC: Fax: 406-257-5382;       Email: jtb@bauska.com;           (b)
EuroGas: Fax: 801-282-8829;       Email: Rauball@eunet.at;

5.2                      Any such notices personally delivered, faxed or emailed
shall be deemed delivered on the day of delivery.

5.3                      Any party hereto may change its address for service by
notice in writing to the other parties hereto.

6.                        BINDING EFFECT

6.1                      This Agreement shall be binding upon and enure to the
benefit of the parties and their respective heirs, personal representatives,
successors and assigns, except as otherwise expressly provided herein.

7.                        ASSIGNMENT

7.1                      This Agreement is not transferable or assignable,
except with the prior written consent of both parties.

8.                        SEVERABILITY

8.1                      Should any part of this Agreement be declared or held
invalid for any reason, such invalidity shall not affect the validity of the
remainder, which shall continue in force and effect and be construed as if this
Agreement had been executed without the invalid portion, and it is hereby
declared the intention of the parties hereto that this Agreement would have been
executed without reference to any portion that may, for any reason, be hereafter
declared or held invalid.

9.                        WAIVER

9.1                      No waiver or consent by a party of or to any breach or
default by any other party shall be effective unless evidenced in writing,
executed and delivered by the party so waiving or consenting and no waiver or
consent effectively given as aforesaid shall operate as a waiver of or consent
to any further or other breach or default in relation to the same or any other
provision of this Agreement.

--------------------------------------------------------------------------------

5

10.                      INDEPENDENT LEGAL ADVICE

10.1                     All parties to this Agreement acknowledge and agree
that they have had adequate opportunity to seek and obtain independent legal
advice with respect to the subject matter of this Agreement, and for the purpose
of ensuring their rights and interests are protected.

10.2                     All parties to this Agreement represent and warrant
that they have either sought independent legal advice, or consciously chosen not
to do so with full knowledge of the risks associated with not obtaining such
independent legal advice.

11.                       GENERAL PROVISIONS

11.1                     Time is of the essences of this Agreement.

11.2                     Notwithstanding anything herein to the contrary, the
parties hereto shall not be deemed in default with respect to the performance of
any of the terms, covenants and conditions of this Agreement, if the same shall
be due to any strike, lock-out, civil commotion, invasion, rebellion,
hostilities, sabotage, governmental regulations or controls, Acts of God, or
otherwise beyond the control of the parties.

11.3                     Each of the parties hereto hereby covenants and agrees
to execute such further and other documents and instruments, and to do such
further and other things as may be necessary to implement and carry out the
intent of this Agreement.

12.                       COUNTERPARTS AND ELECTRONIC MEANS

12.1                     This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument.

12.2                     Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date hereinafter set forth.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

HENRY & MUNROE, LLC )     )   Per: /s/ John T. Bauska )     )     )   John T.
Bauska )   Chief Executive Manager )  


--------------------------------------------------------------------------------

6

EUROGAS, INC. )     )   Per: /s/ Wolfgang Rauball )     )     )   Wolfgang
Rauball )   President and Chief Executive Officer )  


--------------------------------------------------------------------------------

SCHEDULE "A"

The Option Agreement

--------------------------------------------------------------------------------